Citation Nr: 1026563	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-38 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1951 to July 1955.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted the Veteran's service connection claim for 
bilateral hearing loss at a 10 percent disability rating.  During 
the pendency of this appeal, jurisdiction of the claims folder 
was transferred to the RO in Montgomery, Alabama.

In his November 2006 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a local Decision Review Officer (DRO) 
at the RO, as well as a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing).  The Veteran was scheduled for his 
DRO hearing in May 2009; however he withdrew this hearing request 
in May 2009.  Then, he was scheduled for a Travel Board hearing 
in April 2010, but he withdrew this hearing request in March 
2010.  Therefore, both hearing requests are considered withdrawn.  
See 38 C.F.R. 
§ 20.704(e) (2009).


FINDINGS OF FACT

1.  The Veteran had Level III hearing loss in the right ear prior 
to June 2, 2009, and Level II hearing loss in the right ear 
beginning June 2, 2009.

2.  The Veteran had Level V hearing loss in the left ear prior to 
June 2, 2009, and Level IV hearing loss in the left ear beginning 
June 2, 2009.




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in April 
2004.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by:  (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his initial claim; (2) informing him about the 
information and evidence the VA would seek to provide; and (3) 
informing him about the information and evidence he was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued the general VCAA notice prior to the October 
2004 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. 
App. at 120.  Thus, there was no timing error in the provision of 
his VCAA notice.  

The AOJ has not provided notice to advise the Veteran of the 
elements of a disability rating and an effective date either 
prior to or after the October 2004 rating decision.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  However, the 
Veteran is challenging the initial rating assigned to his 
bilateral hearing loss following the grant of service connection, 
which had been awarded in the October 2004 decision.  As stated 
by the Court, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled."  Id at 491.  
Following the logic of Dingess, the Court later concluded that 
"when a first-element notice error occurs and the claim is 
subsequently substantiated, the Court will not presume 
prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  
As such, in the light of the grant of the Veteran's initial 
claim, the lack of pre-decisional Dingess notice is not 
considered prejudicial to the Veteran's claim and such notice is 
therefore moot.  

Thereafter, once a notice of disagreement (NOD) has been filed, 
only the notice requirements for rating decisions and statements 
of the case (SOCs) described within 38 U.S.C. §§ 5104, 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements..."  
Dingess, 19 Vet. App. at 490.  The Dingess holding was further 
clarified by a decision recently issued by the Court in Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008), in which the Court held, 
as to the notice requirements for downstream elements of a claim 
following the grant of service connection, "where a claim has 
been substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements."  Regarding 
the downstream notice elements of the initial rating currently on 
appeal, this notice was provided in the September 2006 SOC, and 
the December 2009 supplemental SOC (SSOC).  Specifically, these 
documents provided the Veteran with a summary of the pertinent 
evidence as to his bilateral hearing loss claim, a citation to 
the pertinent laws and regulations governing a higher initial 
rating for his bilateral hearing loss, and a summary of the 
reasons and bases for the AOJ's decision to deny a higher initial 
rating for bilateral hearing loss.  Therefore, after filing his 
August 2005 NOD, the Veteran was provided with ample opportunity 
to submit evidence regarding the appropriate rating for his 
claim.  In any event, the Veteran in this case does not contend, 
nor does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice to the Veteran.  See also Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency).  

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment records 
(STRs), VA treatment records, and two VA medical examinations.  
The Veteran has submitted personal statements.  The Veteran has 
not provided authorization for the VA to obtain any additional 
private medical records, nor has he indicated that such records 
exist.  

In addition, the Board notes that a VA medical examination must 
also include a "full description of the effects of disability 
upon the person's ordinary activity."  See Martinak v. 
Nicholson, 21 Vet. App. 447, 454 (2007) (citing 38 C.F.R. 
§ 4.10).  The VA medical examination of August 2004 noted that 
the Veteran had indicated that he experienced "difficulty 
understanding speech in many listening situations," and the June 
2009 examination further noted that the Veteran "reported a 
subjective decrease in hearing sensitivity," but "denied 
further change to documented history and/or symptoms."  As such, 
both VA audiological examinations have taken into account the 
affects of the Veteran's hearing loss as described by the 
Veteran.  Therefore, the Board concludes that the duty to assist 
the Veteran in gathering information to advance his claim has 
been met.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for bilateral hearing loss, the Board is required to 
evaluate all the evidence of record reflecting the period of time 
between the effective date of the initial grant of service 
connection (in this case April 19, 2004) until the present.  This 
could result in "staged ratings" based upon the facts found 
during the period in question.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  That is to say, the Board must consider 
whether there have been times since the effective date of his 
award when his disabilities have been more severe than at others.  
Id. at 126.

Evaluations of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC) and the average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 
4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity 
levels designated from Level I, for essentially normal hearing 
acuity, through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having worse 
hearing.  The percentage evaluation is located at the point where 
the row and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

Analysis- Higher Initial Disability Rating for Hearing Loss

Service connection was granted for the Veteran's bilateral 
hearing loss and assigned a 10 percent rating under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 in October 2004, with an effective 
date of April 19, 2004 (the date of the Veteran's initial claim 
for service connection for bilateral hearing loss).  The Veteran 
currently seeks a higher initial rating for his bilateral hearing 
loss.

The Veteran was provided with a VA audiological examination in 
August 2004.  At that time, the Veteran's puretone thresholds, in 
decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

25
45
60
60
LEFT

40
60
70
70

The average puretone threshold was 48 in the right ear and 60 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 80 percent in the right ear and 72 percent in the left 
ear.  In this case, applying the results from the August 2004 
examination to Table VI yields a Roman numeral value of III for 
the right ear and V for the left ear.  Applying these values to 
Table VII, the Board finds that the Veteran's hearing loss was 
properly evaluated as 10 percent disabling, no higher than the 
initial rating assigned.  38 C.F.R. § 4.7.

The Veteran was provided with a second VA audiological 
examination in June 2009.  At that time, the Veteran's puretone 
thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

35
45
60
60
LEFT

45
55
65
75

The average puretone threshold was 50 in the right ear and 60 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and 76 percent in the left 
ear.  In this case, applying the results from the June 2009 
examination to Table VI yields a Roman numeral value of II for 
the right ear and IV for the left ear.  Applying these values to 
Table VII, the Board finds that application of these results 
indicates that the Veteran's hearing loss should actually be 
evaluated as noncompensable (0 percent disabling), which is below 
his current 10 percent rating.  38 C.F.R. § 4.7.

The Veteran's VA medical treatment records also show regular 
treatment for his bilateral hearing loss, with provision of 
hearing aids, beginning in May 2000 and continuing to the 
present; however, none of the general VA medical treatment 
records provides a review the Veteran's hearing as required for 
rating the Veteran under 38 C.F.R. § 4.85, as such, these records 
only show that the Veteran's hearing loss has been generally 
disabling for the appeal period.  

The Veteran has argued that the standard hearing test does not 
provide an accurate measurement of hearing loss.  See the 
Veteran's August 2005 NOD.  In this regard, there is no evidence 
presented that the Veteran has the requisite training or 
experience necessary to render him competent to undermine the 
methodology of the standard VA hearing test, nor has he presented 
any evidence competent to do so.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also 38 C.F.R. § 3.159(a)(1).  Furthermore, 
the Court has accepted the VA hearing examination methodology as 
an appropriate exercise of the Secretary's statutory authority.  
See Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007).  The 
Veteran's representative has also argued that the Board should 
apply the lower scores for each hearing examination in rating the 
Veteran; i.e., applying the puretone thresholds from the June 
2009 examination, and the speech discrimination scores from the 
August 2004 examination, on the basis that there may be "error" 
in the examinations.  See the May 2010 Informal Brief of 
Appellant in Appealed Case.  However, the Veteran's 
representative has not provided any basis for showing that the VA 
audiological examinations are in error, such as a contemporary 
test which shows a contradictory result.  

Without any competent evidence to call into question the VA 
medical examiners' opinions, the Board concludes that the August 
2004 and June 2009 VA audiological examinations are adequate 
measurements of the Veteran's hearing loss disability for VA 
purposes at the time that these tests were administered.  
38 C.F.R. § 4.2.  Therefore, the medical evidence for the appeal 
period shows that the Veteran's hearing loss is at best properly 
rated at 10 percent, and may in fact be rated in excess of the 
applicable criteria under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85.  As such, an increased initial rating for the Veteran's 
bilateral hearing loss is clearly inappropriate at this time.

The Veteran has also presented competent and credible complaints 
regarding difficulty hearing in certain circumstances, such as in 
crowds (see the Veteran's August 2005 NOD), and that his use of 
hearing aids over the appeal period warrants a higher rating (see 
the Veteran's November 2006 VA Form 9).  However, defective 
hearing for VA purposes is based on a mechanical application of 
the rating criteria.  See Lendenmann, 3 Vet. App. at 349.  
Consequently the Veteran's difficulty hearing in crowds and use 
of hearing aids does not show that he warrants a higher 
disability rating under Diagnostic Code 6100.  Furthermore, the 
evidence does not show an exceptional pattern of hearing 
impairment, such that application of 38 C.F.R. § 4.86 would be 
appropriate.  

In conclusion, the preponderance of the evidence is against a 
disability rating higher than 10 percent for the veteran's 
bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, the 
results do not provide a basis to grant an increased rating when 
considering hearing loss in both ears.  The Board adds that it 
does not find that the Veteran's service-connected hearing loss 
should be increased for any other separate period based on the 
facts found during the appeal period.  Fenderson, 12 Vet. App. at 
125-26.

Extra-Schedular Consideration

The Court recently clarified the steps necessary to determine 
whether referral for extraschedular consideration under 38 C.F.R. 
§ 3.321 is warranted when assigning a disability rating.  See 
Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the AOJ or Board must determine whether the Veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the Rating Schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.  Id. 

The record shows that the Veteran has argued that he should be 
provided a higher rating for his bilateral hearing loss due to 
his difficulty hearing in a crowd.  See the Veteran's August 2005 
NOD.  The Veteran has also noted the problem to various VA 
physicians.  See the August 2004 VA audiological examination, and 
the VA medical treatment record dated in July 2007.  The Veteran 
and his representative have also argued in his November 2006 VA 
Form 9 that his history of use of hearing aids warrants a higher 
rating.  The Board acknowledges that the rating criteria for 
Diagnostic Code 6100 do not contemplate these particular issues 
which are credibly experienced by the Veteran.  However, under 
Thun, the Board finds that this is not an adequate reason to 
refer the Veteran's claim to the Compensation and Pension Service 
for consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b).  In this case, there is no evidence of exceptional or 
unusual circumstances regarding the Veteran's hearing loss, such 
as frequent hospitalization, to suggest that the Veteran is not 
adequately compensated by the regular Rating Schedule.  Indeed, 
to the contrary, the Veteran's evaluation and treatment has been 
entirely on an outpatient basis, not as an inpatient.  In 
addition, no evidence has been presented to show that the 
Veteran's hearing loss interferes, or has interfered, with the 
Veteran's employment at any point.  

Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also, Bagwell 
v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Therefore, without evidence to satisfy the 
third requirement of Thun, referral to the Compensation and 
Pension service for extra-schedular evaluation is not warranted.





ORDER

An initial rating in excess of 10 percent for bilateral hearing 
loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


